Citation Nr: 9930252	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for head, left 
shoulder, and bilateral knee disabilities.

2.  Entitlement to service connection for neck and bilateral 
ankle disabilities.

3.  Entitlement to a rating in excess of 20 percent for 
service-connected degenerative arthritis of the thoracic and 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This appeal arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of any currently diagnosed 
head, left shoulder bilateral knee, neck, or bilateral ankle 
disorders.

3.  There is no medical evidence of a nexus between any head, 
left shoulder bilateral knee, neck, or bilateral ankle 
disorders and an inservice injury or disease or any other 
incident of service.

4.  The veteran's degenerative arthritis of the thoracic and 
lumbar spine is manifested by a moderate limitation of 
motion, caused by pain.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for head, left 
shoulder, and bilateral knee disorders is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The veteran's claim for service connection for neck and 
bilateral ankle disorders is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).

3.  The criteria for a rating in excess of 20 percent for 
service-connected arthritis of the thoracic and lumbar spine, 
subsequent to March 31, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5010-5003, 5291, 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for head, left shoulder, bilateral 
knee, neck, and bilateral ankle disabilities

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran essentially contends he injured his head, neck, 
left shoulder, knees, and  ankles during the same jump 
accident in October 1970 in which he injured his spine, and 
that he also injured his knees and ankles in other inservice 
incidents.

His service medical records indicate that he was seen in 
April 1969 for pain in the right foot, for which conservative 
treatment, including cold packs, was prescribed.  He was also 
seen in May 1969 for a swollen ankle.  An X-ray examination 
of the right ankle at that time were noted to be negative.  
He was seen in April 1970 for a sore right foot, and reported 
injuring his ankle in January 1970.  He was seen in October 
1970 for a jump (parachuting) injury, during which he 
reported falling on his neck.  This report is not clear as to 
whether the veteran was knocked unconscious in the fall.  C7-
T1 was noted to exhibit no spasm, but was tender on pressure.  
X-rays of the neck and left shoulder were noted to be 
negative, and a neurologic examination was also negative.  
These thoracic X-rays also revealed narrowing of T6-7 with 
probable Schmorl's node at T7-8.  (Service connection and a 
20 percent rating is currently in effect for arthritis of the 
thoracic and lumbar spine.)   He was prescribed pain 
medication and given a cervical collar.  He was seen again in 
October 1970 for cervical muscle spasm.  The diagnoses were 
cervical and lumbar spasms.  He was given a two week profile.  
In January 1971 low back spasms were diagnosed.  An April 
1971 report indicated the veteran had again injured his back.  
The impression was muscle strain.  His November 1971 pending 
discharge physical examination report indicates that, upon 
clinical evaluation, his head, upper extremities, feet, lower 
extremities, and spine were found to be normal.  The veteran 
did not report any head, left shoulder, bilateral knee, neck, 
or bilateral ankle complaints or injuries.  On his 
contemporaneous medical history report he reported a previous 
head injury (at age 5, with no sequela), but no 
musculoskeletal injuries or complaints.

No medical records of any complaints of, nor treatment for, 
head, left shoulder, bilateral knee, neck, or bilateral ankle 
conditions have been submitted from the date of the veteran's 
discharge in January 1972 to the current date.

During his June 1997 VA examination the veteran reported 
radiculopathy down his right leg, due to his back condition, 
but reported no current head, left shoulder, bilateral knee, 
neck, and bilateral ankle conditions.

In short, there is no medical evidence of any current head, 
left shoulder, bilateral knee, neck, and bilateral ankle 
conditions.  Service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no service connection.  See, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  As previously noted, a well grounded claim 
requires a medical diagnosis of a current disability in order 
to be plausible.  In the absence of such evidence, the 
veteran's claim for service connection for head, left 
shoulder, bilateral knee, neck, and bilateral ankle 
disabilities  must be denied as not well grounded.  See Epps, 
supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

II.  A rating in excess of 20 percent for degenerative 
arthritis of the thoracic and lumbar spine

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the rating for the veteran's service-connected 
degenerative arthritis of the thoracic and lumbar spine 
became effective March 31, 1997, the date of receipt of the 
veteran's application for compensation.  Thus, the Board will 
consider whether a higher rating is warranted subsequent to 
that date.

Service connection for degenerative arthritis of the thoracic 
and lumbar spine was granted by the October 1997 RO decision 
on appeal.  A 20 percent rating, effective March 31, 1997, 
was assigned.  The veteran disagreed with the assigned 
evaluation.

Private medical records dated from August 1993 to December 
1995 contain a November 1993 report in which the veteran, in 
addition to the jump accident in service, reports post-
service back injuries in a car accident in 1976, a severe 
back strain in 1977, a motorcycle accident in 1981, and a 
lifting accident in January 1992.  Another February 1993 
report indicates the veteran reported he was not laid off 
from work due to his back, but as part of a general layoff of 
employees.  A January 1994 report indicates a 
hemilaminectomy, L3-4 on the right, and excision of a 
herniated disc at L3-4 were performed.  A January 1994 
pathology report indicates nonspecific degenerative change 
had been found in material excised during that procedure.  
Another January 1994 report indicates another post-service 
back injury in the summer of 1993.

A June 1994 report indicates that work hardening therapy was 
discontinued "due to the [veteran's] unwillingness to 
progress with job simulations due to perceived inability to 
return to manual labor."  A July 1994 report indicates the 
veteran was receiving Workman's Compensation for his back.  
That report also contained an opinion that the veteran's 
herniated disc resulted from a back injury at work in January 
1992.  A September 1994 report indicated the veteran 
"injured his back while at work [(1/21/92)] while carrying a 
heavy weight at Lake City.  Subsequent to this he developed 
severe pain in his back and right leg."  A February 1995 
report indicates the veteran's "signs and symptoms are 
consistent with post-operative scar formation at L3-4, 
right."  Another February 1995 report indicates the 
"possibility of a recurrent herniated disc in the lumbar 
area in view of his persistent radiculopathy."

During the veteran's June 1997 VA orthopedic examination the 
veteran reported his inservice back injury, but none of his 
post-service injuries.  He complained of current pain and 
stiffness in the lumbosacral area.  He also he reported he 
was unable to continue his job due to his back pain.  (But 
see the private February 1993 report noted above.)  He also 
reported the pain occasionally radiated down his right leg.  
Upon physical examination no postural abnormalities and no 
fixed deformities were noted.  The musculature of the back 
was noted to be within normal limits.  Range of motion of the 
spine was found to be flexion to within 36 centimeters of the 
floor, backward extension was +5 degrees, left lateral 
flexion was 15 degrees, right lateral flexion was 30 degrees, 
left rotation was 30 degrees, and right rotation was 30 
degrees.  The examiner indicated the veteran had pain at the 
end points of the ranges of motion.  Straight leg raising and 
deep tendon reflexes were found to be normal bilaterally.  A 
scar was noted in the lumbosacral area secondary to the prior 
diskectomy.  An X-ray of the thoracic spine revealed mild 
demineralization in the central thoracic area, and a very 
slight anterior wedge deformity of T7-8-9 without apparent 
acute compression.  The interspaces were noted to be 
maintained and no local destruction was noted.  The 
impression was very minimal anterior wedging in the mid-
thoracic area.  X-rays of the lumbar spine revealed a mild 
anterior wedged deformity at L2 with osteophytes at L1.  The 
interspaces were noted to be satisfactorily maintained.  No 
defect was found in the pars interarticularis.  Very minimal 
scoliosis was found, convexed to the right at the 
thoracolumbar junction.  The impression was mild degenerative 
change.  The diagnosis was mild degenerative arthritis of the 
thoracic and lumbosacral spine.

In an October 1997 statement the veteran reported he made two 
more jumps in service after his injury.

Initially, the Board notes that both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  Thus, 
the radiculopathy into the right leg reported by the veteran 
cannot be considered in rating his arthritis of the thoracic 
and lumbar spine, as a medical opinion cited above has 
attributed that symptom to his herniated disc 
hemilaminectomy, which has not been service-connected.

Hence, the symptomatology of the veteran's service-connected 
arthritis of the thoracic and lumbar spine includes only a 
limitation of motion and pain at the end points of that 
motion.

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, which rates 
arthritis, due to trauma, substantiated by X-ray findings, 
indicates that disability is to be rated as degenerative 
arthritis, under DC 5003.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Limitation of the 
lumbar spine is rated in accordance with DC 5292.  Under DC 
5292 a severe limitation warrants a 40 percent rating, a 
moderate limitation warrants a 20 percent rating, and a 
slight limitation warrants a 10 percent rating.  Limitation 
of the dorsal (thoracic) spine is rated in accordance with DC 
5291.  Under DC 5291 a severe limitation warrants a 10 
percent rating, a moderate limitation warrants a 10 percent 
rating, and a slight limitation warrants a noncompensable (0 
percent) rating.  The Board notes that the veteran's thoracic 
and lumbar limitation of motion, as revealed by the VA 
examination report, includes limitation caused by pain.  
Under DC 5295, which evaluates lumbosacral strain, a severe 
strain, with listing of the whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteo-arthritic changes, or a narrowing or irregularity 
of the joint space, or some of the above with abnormal 
mobility on forced motion, warrants a 40 percent rating; with 
muscle spasm on extreme forward bending, and a loss of 
lateral spine motion, unilateral, in the standing position, 
warrants a 20 percent evaluation.  With only characteristic 
pain on motion, a 10 percent rating is warranted.

The veteran does have arthritis of both the thoracic and 
lumbar segments and, which, as noted above, under 38 C.F.R. 
§ 4.71a, must be rated on the basis of limitation of motion.  
The relevant medical evidence shows no more than slight 
limitation of motion of the thoracic and lumbar spine.  
Motion of those segments of the spine is obviously in unison 
and, under Codes 5292 and 5291, ratings for slight limitation 
of motion are 10 percent and zero percent, respectively, 
which results in a 10 percent rating.  Since the veteran has 
noncompensable but limited, painful motion of the thoracic 
spine due to arthritis, that segment of the spine warrants a 
10 percent rating.  See 38 C.F.R. § 4.71a, Codes 5003, 5291; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
However, this results in 10 plus 10 or the veteran's current 
20 percent rating. 

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use or during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  Keeping in mind only the service-
connected symptomatology, additional impairment during 
exacerbations, or flare-ups, of his condition has not been 
demonstrated.  There is no medical evidence to show that any 
other symptom, including weakness or incoordination, results 
in additional functional impairment to a degree that would 
support a higher rating under any of the above codes.  There 
is, therefore, no basis for the assignment of a schedular 
rating in excess of 20 percent for the veteran's service-
connected thoracic and lumbar disorder.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, supra.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 20 percent for the veteran's service-
connected thoracic and lumbar disorder for any period after 
March 31 1997.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has also considered the representative's request, 
in the January 1999 VA 646, for a reexamination of the 
veteran due to the passage of time since the June 1997 VA 
examination.  The Board notes there is no assertion of an 
actual increase in severity since that examination.  
38 C.F.R. § 3.327(a) provides that reexaminations, including 
periods of hospital observation, will be requested whenever 
VA determines there is a need to verify either the continued 
existence or the current severity of a disability.  However, 
in the absence of assertions or evidence that the disability 
has undergone an increase in severity since the time of the 
last examination, the passage of time since an otherwise 
adequate examination would no necessitate a new examination.  
See VAOPGCPREC 11-95; 60 Fed. Reg. 43, 186 (1995); see also 
Glover v. West, No. 99-7015 (Fed. Cir. Aug. 2, 1999).  Thus, 
as there is an absence of assertions or evidence that the 
disability has undergone an increase in severity since the 
time of the last examination, the Board finds a reexamination 
is not warranted.







ORDER

Service connection for head, left shoulder, and bilateral 
knee disabilities is denied.

Service connection for neck and bilateral ankle disabilities 
is denied.

A rating in excess of 20 percent for service-connected 
arthritis of the thoracic and lumbar spine, subsequent to 
March 31, 1997, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

